Citation Nr: 1214564	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  05-35 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Providence, Rhode Island



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to August 1946.  He died in October 2004; the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Providence RO.

In a June 2008 decision the Board denied entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1318 and service connection for the cause of the Veteran's death.  Thereafter, the appellant appealed the decision to the United States court of Appeals for Veterans Claims (Court).  In a Memorandum Decision in February 2011, the Court affirmed that portion of the Board's decision that denied DIC benefits under 38 U.S.C.A. § 1318, vacated the portion of the decision that denied service connection for the cause of the Veteran's death, and remanded the vacated matter for further proceedings consistent with the Memorandum Decision.

In January 2012, the Board remanded the matter for additional development.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2004; the death certificates lists the immediate cause of death as congestive heart failure (CHF) and the underlying cause of death as atherosclerotic heart disease (ASHD).  Other significant conditions that contributed to but did not result in the underlying cause of death were pneumonia and leg ulcer.  

2.  At the time of the Veteran's death, service connection was in effect for postoperative meniscectomy, right knee osteoarthritis and severe left knee degenerative joint disease, each rated as 50 percent disabling from June 14, 2001; a combined rating of 80 percent was in effect from June 14, 2001.  

3.  It is less likely than not that the Veteran's death was proximately due to or the result of his service-connected disabilities, or that a service connected disease or disability contributed to his death.


CONCLUSION OF LAW

The cause of the Veteran's death is not related to an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The November 2004 provided the appellant with notice of VA's duties to notify and assist her in the development of her claim for service connection for the cause of the Veteran's death consistent with the laws and regulations outlined above. 

In this regard, the letter informed her of the evidence and information necessary to substantiate her claim, the information required of her to enable VA to obtain evidence in support of her claim, and the assistance that VA would provide to obtain information and evidence in support of her claim.  

During the pendency of the appeal, the Court held that proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  Although the appellant was not provided such notice, this deficiency is not prejudicial to the appellant since matters involving effective dates and ratings are moot when a claim is denied, as in this case.

Regarding the duty to assist, the Veteran's service treatment records are associated with his claims file and all known available pertinent records are also associated with the claims file.  
A VA opinion was obtained in April 2005; however, the opinion was deemed inadequate by the Court.  Pursuant to the Board January 2012 remand, a second opinion was obtained and it is deemed to be adequate for adjudicating the claim.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If the disorder is cardiovascular disease, service connection may be granted if manifested to a compensable degree within the presumptive time period.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail). 

Analysis

The Veteran died in October 2004 and his death certificate lists the immediate cause of death as CHF and the underlying cause of death as ASHD.  Other significant conditions contributing to the death but not resulting in the underlying cause of death were pneumonia and leg ulcer.  

At time of his death, the Veteran's service-connected disabilities were postoperative meniscectomy, right knee osteoarthritis and severe left knee degenerative joint disease, but not CHF or ASHD.  Each service-connected disability was rated 50 percent disabling, effective June 14, 2001.  

There is no evidence of record to show that either CHF or ASHD were manifested in service or during the first postservice years.

In this regard, the Veteran's service treatment records are silent for complaints, findings, or diagnosis of CHF or ASHD.

A January 1972 private examination and chest X-rays revealed a normal heart.  

A medical record from Dr. H.R, which documents the Veteran's medical history from 1978 to 2001, shows that there was no clinical evidence of cardiovascular problems until 1978 when the Veteran was diagnosed with angina pectoris and coronary insufficiency.  The record also shows that from 1997 to 1999 the Veteran had symptomatic bradycardia, a pacemaker implanted, a coronary artery bypass graft (CABG), CHF, and atrial fibrillation.  The list of medications did not include Vioxx.

A December 2000 medical record from Dr. J. M indicates the Veteran was seen in regard to his knees, but he also notes the Veteran's multiple medical problems that included severe cardiovascular disease.  The physician observed that the Veteran walked with an antalgic gait and that he had difficulty arising from a seated position. The impression notes that the Veteran was at the end stage of right knee severe osteoarthritis but that he had high medical risks for any type of surgery including knee replacement.  His cardiac disease was indicated as one factor for not having surgery.  The physician indicated that the Veteran had not used the samples of Vioxx he was given due to potential side effects, but he agreed to try it for 2 weeks on a trial basis.  A record dated the following month shows that the Veteran only tolerated the medication for 3 or 4 days before experiencing GI side effects.  He then chose an alternate form of treatment for his knee.  

VA treatment records in 2002 show that he was given knee braces and on August 2002 VA examination the Veteran reported that he rode in a wheelchair because he could barely walk.

A January 2004 VA treatment record shows that the Veteran was provided a walker with a seat to help him ambulate. 

Private hospital records show that the Veteran was admitted in September 2004 with nonsustained ventricular tachycardia, congestive heart failure.  He was readmitted the following month due to increases shortness of breath and reduced O2 saturations; it was noted he was at end-stage congestive heart failure and that he became a DNR (do not resuscitate).  The report, prepared by Dr. H.R stated that the Veteran had a history of severe osteoarthritis, especially involving the knees, which produced a strain on his heart due to increased difficulty in walking.  During the hospitalization, the Veteran's condition deteriorated and he died almost 2 weeks after his admission.  His physician included the statement that " during his hospital stay, ambulation was difficult because of his arthritis, his edema and this certainly could have been taxing to his cardiac status as he had Class IV congestive heart failure."

In support of the claim, medical opinions from the Veteran's primary physician were submitted.  November 2004 , August 2005, and July 2008 statements from Dr. H.R offer opinions that the Veteran's disabling knee arthritis, which was related to service, created pain and physical stress while walking that aggravated the Veteran's severe congestive heart failure.  The fact that ambulation was extremely difficult for his due to the degenerative arthritis caused aggravation of the Veteran's coronary artery disease.  He also noted that the Veteran's right leg had been bandaged from his ankle up to his groin.  In his opinion, the Veteran's advanced congestive heart failure primarily caused his death and that the secondary cause of death was disabling osteoarthritis right leg (ulcer resulting from weight and stress to his injury) and pneumonia.
Also in support of his claims were statements received in 2005 from persons where knew the Veteran.  They recalled that he walked with pain using canes and a walker, he had great difficulty walking any distances, and that he frequently had to stop walking to catch his breath.

A statement from the Veteran's son details how the Veteran's knee disabilities affected the quality of his life over the years and how he could not exercise through walking due to his knee pain.  He also stated the Veteran gained weight as he became less active.  

Statements from the Veteran's wife, who is recognized as a registered nurse, noted the treatment the Veteran received for his knees over the years.  The use of knee braces was discontinued due to an allergic reaction.  He was given a walker with a seat rather than a motorized scooter.  For a while cortisone injections reduced the pain to a tolerable level, but eventually the pain became intolerable.  As his pain increased the ability to walk decreased, and stress and strain associated with walking produced chest pain and shortness of breath.  She stated that "his walking became more limited, painful, and practically nil."

The appellant also submitted a newspaper article about Vioxx and why it was withdrawn from the market.  The article indicates that the drug was linked to heart attacks and strokes.

The claims file was initially reviewed by a VA physician in April 2005 for the purpose of addressing the appellant contentions and determining if the cause of the Veteran's death was related to a service-connected disability.  He opined that, based on a reasonable degree of medical certainty, that the Veteran's death was not caused by his service related osteoarthritis or the use of Vioxx.  He also opined that the Veteran's cardiac condition was not significantly aggravated by the osteoarthritis or the use of Vioxx.  The Court, however, determined that the VA opinion physician made statements that were unclear and unsupported by rationale.  Thus,  it was insufficient to conclude that the Veteran's death was unrelated to his knee condition and treatment.  The Court also pointed out that the appellant had continually argued that the decreased mobility impacted the Veteran's cardiac condition.  

Consequently, the Board obtained a medical opinion in January 2012 from a different VA physician who reviewed the claims file.  The physician indicated that he had carefully the claims file and he referenced several medical records .  He also included medical articles on myocardial infarction that lists nonmodifiable risk factors for atherosclerosis and discusses the etiology.  The physician opined that the Veteran's cardiac condition was not caused by or a result of his service-connected knee conditions nor was it permanently aggravated by his service-connected knee conditions.  He also opined that the Veteran's death due to congestive heart failure (with the underlying cause of atherosclerotic heart disease) was not caused by or the result of Vioxx or any other medication used in the treatment of his service-connected knee disabilities.

The physician stated that ASHD is multifactorial in origin and progression, and that the Veteran was positive for at least 9 out of 14 recognized risk factors that included advanced age, male sex, diabetes mellitus, hypertension, hypercholesterolemia, obesity, sedentary lifestyle and/or lack of exercise, psychosocial stress, and poor oral hygiene.  Regarding the service-connected knee disability, he observed that the records did not substantiate a significant knee injury in service; therefore, it was unclear as to what portion of his knee condition was related to service and what could be reasonably attributed to the normal aging process.  

Regarding assertions that the service-connected knee disabilities led to a sedentary lifestyle that aggravated the Veteran's cardiac condition, the physician explained that there are multiple opportunities available for various forms of aerobic exercise such as swimming and upper extremity exercycles.  He also stated that there was "proven athletic success of para-olympic athletes who have no use of the lower extremities" and that " sedentary lifestyle and lack of exercise in the 20th and 21st centuries must be considered matters of volition and choice.  One may choose to overcome impairment, as do para-olympic athletes, or to succumb to it.  Any limitation on ambulation and exercise claimed by the Veteran are attributable to choice, not impairment."  

He went on to state "degenerative arthritis responds positively to exercise (i.e., symptoms are palliated by exercise).  Moderate exercise is a recommended part of the treatment regime.  This again emphasizes that sedentary lifestyle and lack of exercise are a choice, not something mandated by the impairment.  Given that the Veteran had no less than 9 of 14 risk factors for the development of atherosclerotic heart disease, the contribution of the chosen sedentary lifestyle provides, at most, minimal.  Even IF the knee condition was considered to have be a primary cause for sedentary lifestyle, the contribution would be negligible.   This is reinforced by the findings listed on the certificate of death, which do not list the Veteran's arthritic condition as contribution."

The physician noted that processes present during the formation of atherosclerotic plaques are inflammatory in nature, much as is the case with arthritis.  He stated the individuals with one inflammatory condition (e.g., arthritis) " are often prone to be experiencing other inflammatory conditions (e.g., atheroscelosis).  Thus, the association between use of Vioxx is coincidental, not causal.  Even IF, one were allow some causal contribution of Vioxx or other NSAIDs to atherosclerotic heart disease, given the Veteran's multiple positive risk factors for atherosclerosis, the contribution under this hypothetical (but not proven) condition would be trivial."  He concluded by stating there was no reference in either of the review articles cited to a risks factor contribution from use of either COX-2 inhibitors (e.g., Vioxx) or more traditional NSAIDs.

Upon careful review of the record, the Board finds that a preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  
As noted, neither CHF nor ASHD were shown to have manifested in service or in the first post-service year.  Thus, service connection on the basis that is first manifested in service and persisted or on a presumptive basis is not warranted.

As for whether the Veteran's service-connected knee disabilities, to include medication such as Vioxx, aggravated the Veteran's cardiac condition, there is conflicting medical evidence on this point.  

Dr. H.R, who was the Veteran's primary care physician, provided opinions to the effect that the Veteran's service-connected knee disabilities aggravated the Veteran's cardiac condition and that as a result this contributed to the cause of death.  His rationale was that the walking on and weight bearing to the injured knee contributed to stress and pain, which aggravated the Veteran's severe congestive hearing failure.  

The physician's opinion is competent and probative on the matter since he is a physician with some knowledge of the Veteran's medical condition.  However, the probative value and persuasiveness of the medical opinion and rationale are reduced in light of what the Board views as significant deficiencies.  Despite offering opinions in three separate statements, the physician fails to provide more than a cursory rationale to support his opinion.  Although the physician was the Veteran's health care provider since 1974, Dr. H.R offered no evidence beyond his statement to support his assertion that the Veteran's cardiac condition was permanently aggravated and that the aggravation was caused by pain and stress associated with the service-connected knee disabilities.  

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional or dispositive weight.  The Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) also has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). 

The Board does not question that the Veteran's service-connected disability caused pain with ambulation, as there are several lay statements of record that attest to this fact.  However, the record also shows that the Veteran at various times used knee braces, canes, a walker, and cortisone injections to aid in ambulation and decrease knee pain.  Furthermore, the appellant indicated in an August 2005 statement that the cortisone injections could reduce the pain to a "tolerable degree" and the fact that his knee pain eventually became less tolerable to the point where his ability to walk deteriorated from limited to "practically nil".  Given that he experienced decreased pain with cortisone shots and that his ambulation decreased significantly when the pain did increased, it is unclear how the cardiac disorder was permanently worsened due to pain and stress of walking.  For this reason, it becomes more critical for the physician to provide a more thorough explanation his rationale.  

The appellant, who is a registered nurse, is competent to offer her own opinion as to the relationship between the Veteran's service-connected knee disabilities and the cause of his death.  She has asserted, in part, that the medication Vioxx, which the Veteran took for the service-connected knee disability, contributed to his death.  Although she provided a newspaper article that indicates there is a link between Vioxx and heart attacks or stroke, the relationship is addressed in general terms and does not take into consideration the Veteran's particular circumstances.  In particular, the article does not address whether the length of Vioxx use affects the risk of heart attack or stroke.  Since the record shows he only used the medication for a few days, the article is insufficient to provide any meaningful support of the appellant's claim.

Furthermore, the Board finds that while the appellant's training as a nurse qualifies her as competent to offer medical opinions, the Board must also take into account whether such as a medical professional is outside the scope of the matter under consideration.  Goss v. Brown, 9 Vet. App. 109, 114-115 (1996) (nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine, or participated in treatment).  The latter holding is consistent with the Court's decision in Leshore v. Brown, 8 Vet. App. 406 (1995).

Given that there is no evidence of any specialized knowledge and that the rationale for her opinion is not well supported, the probative value of her opinion is reduced.

Due to the inadequacies of the April 2005 VA opinion, which is essentially against the claim, this opinion is attributed even less probative value as it was found to lack such clarity in the rationale to render the opinion insufficient as a basis deny the claim.

The Board finds that the January 2012 VA opinion offers the strongest and most persuasive opinion and rationale regarding the relationship between the service-connected knee disabilities and the cause of the Veteran's death.  In essence, the physician opined that the Veteran's cardiac condition was not caused or aggravated by the service-connected knee disabilities nor did Vioxx or any other medication used to treat the knee disabilities contribute to the Veteran's death.

The physician's overall report demonstrates not only a comprehensive review of the claims file, but also a thorough understanding of the Veteran's medical health and history.  Notably, he did not limit himself to merely looking at knee and cardiac records; instead he considered the Veteran's overall physical health.  The physician included two articles about atherosclerosis that include a discussion of the etiology of atherosclerosis and note risk factors for developing the condition.  The physician also provided very thorough explanations of his rationale with respect to both the Veteran's knee arthritis and medications.  In short, the report provided opinions that were well supported by rationales as to how the Veteran's service-connected knee disabilities and medication had, at best, a nominal impact on the Veteran's cardiac condition. 

Based on the record the Board concludes that while the Veteran is shown to have had a very severe cardiac condition that resulted in his death, there is insufficient evidence to show that the service-connected knee disabilities or medication had such a substantial or material role to contribute to the cause of his death, combined to cause death, or aided or lent assistance to the production of death.

After carefully weighing all of the probative evidence of record, the Board finds that a preponderance of the evidence is against the claim.  Under the circumstances the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


